Mr. Justice Scott delivered the opinion of the Court. The claim against Rust, in favor of the appellant, that was satisfied by the land warrants in question, was clearly a chose in action, to which the right of dower did not attach within the meaning of our statute, as held by this court in the case of Hill’s ad. v. Mitchell et al., (5 Ark. R. 60,) which is cited with approbation in its greater scope in the case of Menefee’s ad. v. Menefee et al., (3 Eng. R. 9). Therefore, although it might be conceded, which we do not, as contended for by the counsel, that land warrants in general were within the statute of dower, as thus expounded, it would be of no avail to the petitioner below, because the claim against Rust was not for land warrants specifically; but was a money demand. If it were otherwise, the rights of creditors would be in a good degree at the mercy of the executor or administrator of an estate. We, think, therefore, that the judgment of the Circuit Court should be reversed, and the cause remanded, in order that the decree of the Probate Court may be also reversed, and the petition dismissed.